Citation Nr: 0214124	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99 14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right ulnar 
neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's service-connected right ulnar neuropathy is 
productive of moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for right ulnar neuropathy involving the major 
extremity have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R § § 4.7, Diagnostic Code 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence necessary to complete his 
application for a claim for benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the RO has sent letters to the veteran advising him 
of the type of evidence required to complete his claim, and 
the veteran has responded by identifying all health care 
providers who have rendered treatment pertaining to his 
service-connected disability.  In an October 2000 Board 
Remand he was informed that the RO would obtain the VA 
treatment records he reference during a July 2000 
videoconference hearing.  In April 2001 he indicated that he 
had no additional evidence to submit.  The Board is unaware 
of any additional evidence, which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Based on inservice treatment a right arm injury and July 1967 
a VA examination, the RO in August 1967 granted service 
connection for the residuals of an injury of the right elbow 
including osteochondromatosis and degenerative arthritis.  A 
10 percent rating was assigned.

An October 1983 VA examination report includes a diagnosis of 
ulnar neuropathy of the right secondary to early compartment 
syndrome secondary to right elbow injury.  In November 1983, 
the RO granted service connection for right ulnar nerve 
neuropathy, effective October 1983.  The disability was 
considered 10 percent disabling under Diagnostic Code 8516.  
The 10 percent disability evaluation has been in effect since 
that time. 

The veteran received intermittent treatment at a VA facility 
from 1997 to 2002 for various disorders.

At a VA examination conducted in June 1998, the veteran 
complained of continued sharp pain of the right elbow.  
Neurological examination revealed decreased sensation of the 
of the little finger and of the lateral portion of the ring 
finger of the right hand, which was reportedly consistent 
with ulnar neuropathy.  This was confirmed by 
electromyography (EMG).

In May 1999, a VA examination was conducted.  The veteran 
reported that he burnt his little finger while grilling and 
did not notice it due to decreased sensation.  Examination 
revealed a loss of pinprick sensation to the little finger 
and the lateral portion of the ring finger of the right hand.  

A videoconference hearing before the undersigned member of 
the Board was conducted in January 2000.  At that time the 
veteran provided testimony in which he described the symptoms 
associated with the right ulnar neuropathy.

A VA examination was conducted in December 2000.  The veteran 
reported a significant decrease in sensation in the little 
and ring fingers of the right hand.  Additionally, there was 
decreased grip strength and restricted motion of the third, 
fourth and fifth fingers of the right hand.  Examination 
revealed a markedly deformed elbow and forearm.  There were 
abnormal bony contours, which appeared fixed and non-tender 
to palpation.  The specific muscle testing in the right upper 
extremity revealed slight muscle wasting in the interosseous 
muscle compartment on the dorsum of the hand as well as in 
the thenar and hypothenar on the volar surface of the right 
hand.  On sensory examination there was marked decrease in 
sensation to pinprick in a defined distribution consistent 
with peripheral ulnar nerve lesion.  The decrease in 
sensation involved an area along the ulnar surface of the 
forearm just distal to the elbow that extended caudally down 
to the hand with involvement of the ulnar surface of the 
right dorsum of the hand and fifth and fourth and fingers.  
The strength of the right wrist flexors was slightly 
decreased.  The right grip was markedly weaker compared to 
the left with the outer fingers markedly decreased.  Finger 
abduction and adduction was markedly decreased.  

After reviewing a VA EMG report, dated in October 1997, the 
examiner commented that the veteran had a clear-cut diagnosis 
of right ulnar neuropathy with a lesion at or below the 
elbow. 

Analysis

Disability evaluations are administered under a Schedule for 
Rating Disabilities that is found in 38 C.F.R. Part 4 and is 
designed to compensate a veteran for the average impairment 
in earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(1999). However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating for 
the minor extremity, characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened. 

If paralysis is incomplete, a 10 percent disability rating 
applies for mild impairment in either extremity; a 30 percent 
rating for moderate impairment in the major extremity (20 
percent if minor); and a 40 percent rating for severe 
impairment in the major extremity (30 percent if minor).  38 
C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540. It is noted that the veteran is right-handed; thus, his 
right arm is his major upper extremity.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.

To summarize, the veteran's statements describing the 
symptoms associated with the ulnar neuropathy are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this regard the recent VA examination showed muscle 
wasting in the interosseous muscle compartment on the dorsum 
of the hand and thenar and hypothenar on the volar surface of 
the right hand.  Also, there was marked decrease in sensation 
at the ulnar surface of the dorsum of the hand and the fifth 
and fourth fingers.  Furthermore, the right grip was markedly 
weaker when compared to the left with the outer fingers 
markedly decreased.  Additionally, finger abduction and 
adduction was markedly decreased.

After reviewing the current findings, it is the judgment of 
the Board that the degree of disability resulting from the 
right ulnar neuropathy more nearly approximates the criteria 
for the next higher evaluation.  Accordingly, a 30 percent 
rating is warranted.  38 C.F.R. § 4.7.

However, this same evidence does not support a rating excess 
of 30 percent.  The recent examination showed no griffin claw 
deformity or flexor contraction of the ring and little 
fingers.  Additionally the described muscle wasting was only 
slight and the strength of the right wrist flexors was only 
slightly decreased.  The current evidence does not show 
severe incomplete paralysis.  The Board is satisfied that the 
degree of functional impairment as set forth in the Deluca 
case is contemplated in the current 30 percent rating.  


ORDER

A 30 percent rating is granted for right ulnar neuropathy 
involving the major extremity, subject to controlling 
regulations governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

